USCA4 Appeal: 22-1375      Doc: 8        Filed: 07/28/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1375


        SHIRLEY MARIE TRENT,

                            Plaintiff - Appellant,

                     v.

        VIRGINIA COMMONWEALTH UNIVERSITY, Administration,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00710-HEH)


        Submitted: July 26, 2022                                            Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Shirley Marie Trent, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1375      Doc: 8        Filed: 07/28/2022     Pg: 2 of 2




        PER CURIAM:

              Shirley Marie Trent appeals the district court’s order dismissing her civil complaint

        as frivolous. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. Trent v. Va. Commonwealth Univ., No. 3:21-cv-00710-

        HEH (E.D. Va. Mar. 14, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2